PD-0899-15

                 IN THE COURT OF CRIMINAL APPEALS
                          OF THE STATE OF TEXAS
                                 no.                       RECEI
                                                         COURT OF CBMimi APPEALS
LUKE WAYNE HILTON                             ^                JUL 1$2015
Appdknt'                                            onj^mmoB
V.                                                  228rH District Court of
                                                    Harris County, Texas;
                                                    Trial Cause Number 1408458
THE STATE OF TEXAS



         PETITIONER'S MOTION TO EXTEND TIMETO^^f^
                PETITION FOR DISCRETIONARY REVIEW                               ™«. wheals
                                                                        JUL 2 1 2015

TO THE HONORABLE JUSTICES OF SAID COURT:                             Abel Acosta, Cierk

      LUKE HILTON, Petitioner in the above cause number, would respectfully

request the Court to grant his motion to extend the time to file his petition for

discretionary review. In support of said motion, Appellant would show unto, the

Court the following:

                                         I.


      This appeal lies from Appellant's convictions in The State ofTexas v. Luke Wayne

Hilton, No. 14-14-00777-CR; Cause Number 1408458 in the 228th District Criminal

Court of Harris County, Texas. Mr. Hilton was charged with the third degree felony

offense of burglary of a habitation enhanced with two prior felony convictions. Mr.
Hilton entered a plea of not guilty on September 16, 2014, and proceeded to trial by
4



    jury.    On September 18, 2014, the jury found Mr. Hilton guilty as charged and

    sentenced Mr. Hilton to twenty-seven (27) years imprisonment in the Institutional

    Division of Texas Department of Criminal Justice

              Appellant's Petition for Discretionary Review is due July 23, 2015. This is

    Appellant's first request for an extension to file the petition for discretionary review.

                                                 II.


             Appellant is requesting an extension of time in order to fully evaluate the issues

    to be raised in the PDR. An extension of time is necessary so that the petition for

    discretionary review can be timely filed. This motion is not made for the purpose of

    delay.

             WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

    Honorable Court will grant this requested extension of time to file the Appellant's

    Petition for Discretionary Review in the above cause for ninety days and extend the

    time for filing the petition until Jtdy-24, 2015.
                                              Respectfully submitted,




                                              MrTLuke
                                              TDCJ No. 01956S
                                              Barry B. Telford Unit
                                               3899 HWY 98
                                              New Boston, Texas 75570



                          CERTIFICATE OF SERVICE


      I do hereby certify that a copy of the foregoing instrument was this day served
on counsel for the State by mailing same to the following parties on this the iL day of
 TfiAsly        ,201.6:
      Mr. Allen Curry
      Harris County District Attorney's Office
      Appellate Division
       1201 Franklin, Suite 600
       Houston, Texas 77002

       State Prosecuting Attorney
       P.O. Box 12405
       Austin, Texas 78711




                                               Luke Hilton, PRO S